Exhibit 10.1

     
(BANK OF AMERICA LOGO) [v50570v5057001.gif]
  LOAN MODIFICATION
AGREEMENT

     This First Loan Modification Agreement (“First Modification”) modifies the
Loan Agreement dated July 1, 2008 (“Agreement”), regarding a revolving line of
credit in the maximum principal amount of $15,000,000 and a term loan in the
original principal amount of $13,500,000 (the “Facilities”), executed by CRAFT
BREWERS ALLIANCE, INC. (“Borrower”) and BANK OF AMERICA, N.A. (“Bank”). Terms
used in this First Modification and defined in the Agreement shall have the
meaning given to such terms in the Agreement. For mutual consideration, Borrower
and Bank agree to amend the Agreement as follows:
     1. Line of Credit Interest Rate. Section 1.4 of the Agreement is amended to
read as follows:
          1.4 Interest Rate.
     (a) The interest rate is a rate per year equal to the BBA LIBOR Daily
Floating Rate plus the Applicable Rate as defined below.
     (b) The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest
equal to the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each banking day at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a one month term,
as adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank. A “London Banking Day” is a day on which banks in London
are open for business and dealing in offshore dollars.
     2. Term Loan Interest Rate. Section 2.4 of the Agreement is amended to read
as follows:
     2.4 Interest Rate. The interest rate is a rate per year equal to the BBA
LIBOR Daily Floating Rate, as defined in Section 1.4(b), plus the Applicable
Rate, as defined in Section 1.6.
     3. Applicable Rate. Section 1.6 of the Agreement is amended to read as
follows:
     1.6 Applicable Rate. The Applicable Rate shall be (a) 3.50% for LIBOR/IBOR
and 0.50% for the Fee Margin until receipt by the Bank of the Borrower’s
financial statements for the period ending September 30, 2009, and
(b) thereafter, the following amounts per annum, based upon the ratio of Funded
Debt to EBITDA (as defined in Section 9.3, the “Financial Test”), as set forth
in the most recent compliance certificate (or, if no compliance certificate is
required, the Borrower’s most recent financial statements) received by the Bank
as required in Section 9.2:

                                      Applicable Rate             (in percentage
points per annum) Pricing Level   Funded Debt to EBITDA   LIBOR/IBOR +   Fee
Margin:   1    
>4.0 to 1
    3.50       0.500     2    
<4.0 to 1 but > 3.0 to 1
    3.00       0.500     3    
<3.0 to 1 but > 2.0 to 1
    2.00       0.375     4    
< 2.0 to 1
    1.75       0.300  

The Applicable Rate shall be in effect from the date the most recent compliance
certificate or financial statement is received by the Bank until the date the
next compliance certificate or financial statement is received; provided,
however, that if the Borrower fails to timely deliver the

- 1 -



--------------------------------------------------------------------------------



 



next compliance certificate or financial statement by more than 30 days, the
Applicable Rate from the date 30 days after such compliance certificate or
financial statement was due until the date such compliance certificate or
financial statement is received by the Bank shall be the highest pricing level
set forth above.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Financial Test as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Financial
Test would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Bank an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
The Bank’s acceptance of payment of such amounts will not constitute a waiver of
any default under this Agreement. The Borrower’s obligations under this
paragraph shall survive the termination of this Agreement and the repayment of
all other obligations.
     4. Collateral. Section 5.2 of the Agreement is amended to read as follows:
     5.2 Real Property. The Borrower’s obligations to the Bank under both
Facilities will be secured by a lien covering real property located at 924 North
Russell Street, Portland, Oregon owned by the Borrower. The foregoing lien is
legally described in the Line of Credit Commercial Deed of Trust, Assignment,
Security Agreement and Fixture Filing (the “Deed of Trust”) dated December 28,
2007, made by Widmer, as Grantor, recorded December 31, 2007, in Multnomah
County, Oregon, under recording number 2007-220398. The Deed of Trust shall be
amended to reference this Agreement as its primary secured obligation, and the
Bank shall receive at the Borrower’s expense a modification endorsement to its
title policy covering the Deed of Trust reflecting such amendment. The
Borrower’s obligations to the Bank under both Facilities will also be secured by
a lien covering real property located at 14300 NE 145th Street, Woodinville,
Washington.
     5. Waiver of Defaults. Borrower acknowledges that Borrower failed to comply
with Sections 9.3 (Funded Debt to EBITDA ratio) and 9.4 (Fixed Charge Coverage
Ratio) of the Agreement for the period ending September 30, 2008. Bank waives as
an event of default such failures. Notwithstanding such waiver, Bank shall have
the right to enforce strict compliance for all subsequent periods with the
recited Sections, subject to any amendments thereto made in this First
Modification, and with all other terms and conditions of the Agreement and the
other Loan Documents.
     6. Interim Reporting. Section 9.2(b) of the Agreement is amended to read as
follows:
     (b) Within 30 days of each month end (including the last month in each
fiscal year), monthly financial statements of the Borrower, certified and dated
by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated and
consolidating basis.
     7. Compliance Certificates. The first phrase of Section 9.2(c) of the
Agreement, which currently reads “Within the period(s) provided in (a) and
(b) above,...” is changed to read “With each of the financial statements
required under (a) above and with each of the financial statements required
(b) above that coincide with a fiscal quarter end,...”
     8. Funded Debt to EBITDA Ratio. Section 9.3 of the Agreement is amended to
read as follows:
     9.3 Funded Debt to EBITDA Ratio. To maintain on a consolidated basis a
ratio of Funded Debt to EBITDA not exceeding the ratios indicated for each
period specified below:

      Period   Ratios
As of September 30, 2009:
  4.50 to 1
 
   
From December 31, 2009 through September 30, 2010
  3.50 to 1
 
   

- 2 -



--------------------------------------------------------------------------------



 



      Period   Ratios
From December 31, 2010, and thereafter
  3.00 to 1

     (a) “Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long term debt, less
the non-current portion of Subordinated Liabilities.
     (b) “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion, and amortization, minus dividends, plus other
non-cash charges, including restructuring charges in accordance with the
schedule attached as Exhibit B to this Agreement.
     (c) “Subordinated Liabilities” means liabilities subordinated to the
Borrower’s obligations to the Bank in a manner acceptable to the Bank in its
sole discretion.
     (d) This ratio will be calculated at the end of each reporting period for
which the Bank requires financial statements, commencing quarter ending
September 30, 2009, using the results of the twelve-month period ending with
that reporting period.
     9. Fixed Charge Coverage Ratio. Section 9.4 of the Agreement is amended to
read as follows:
     9.4 Fixed Charge Coverage Ratio. To maintain on a consolidated basis a
Fixed Charge Coverage Ratio of at least 1.25 to 1 as of September 30, 2009, and
as of each fiscal quarter end thereafter.
     (a) “Fixed Charge Coverage Ratio” means the ratio of:
     (i) EBITDA (as defined above) minus cash taxes minus Maintenance Capital
Expenditures, divided by
     (ii) current year scheduled principal payments on long-term Debt, plus
current portion of capital leases, plus cash interest expense.
     (b) “Maintenance Capital Expenditures” means $2,000,000.
     (c) This ratio will be calculated at the end of each reporting period for
which the Bank requires financial statements, commencing quarter ending
September 30, 2009, using the results of the twelve-month period ending with
that reporting period. The current portion of long-term liabilities will be
measured as of the last day of the calculation period.
     10. Additional Financial Covenants. The following three financial covenants
are added to the Agreement, to read as follows:
     9.4A Minimum EBITDA. To maintain on a consolidated basis a minimum EBITDA
of at least the amounts indicated on a quarterly basis for each period specified
below:

          Period   Amounts
As of December 31, 2008:
  $ 875,000  
 
       
As of March 31, 2009:
  $ 850,000  
 
       
As of June 30, 2009:
  $ 2,300,000  
 
       
From September 30, 2009, and thereafter:
  Covenant ceases to be applicable

For purposes of Section 9.4A only, “EBITDA” means net income, less income or
plus loss from discontinued operations and extraordinary items, plus income
taxes, plus interest expense, plus

- 3 -



--------------------------------------------------------------------------------



 



depreciation, depletion, and amortization, minus dividends, plus other non-cash
charges, including restructuring charges incurred during such quarter in
accordance with the schedule attached as Exhibit B to this Agreement, plus
additional indirect charges of $150,000 for the quarter ending December 31,
2008, and zero thereafter.
     9.4B Asset Coverage Ratio. To maintain on a consolidated basis an Asset
Coverage Ratio of at least 1.50 to 1 as of December 31, 2008, and as of each
month end thereafter.
     (a) “Asset Coverage Ratio” means the ratio of:
     (i) Acceptable Receivables plus Acceptable Inventory, determined as of each
month end, divided by
     (ii) amounts outstanding under the Line of Credit, including Letters of
Credit outstanding, determined as of each month end.
     (b) “Acceptable Receivable” means:
     (i) Amounts identified on the line titled “Accounts Receivable, net of
allowance for doubtful accounts” on the Securities and Exchange Commission
(SEC) financial filings of the Borrower plus amounts representing keg deposit
receivables.
     (ii) The account has resulted from the sale of goods or services by the
Borrower in the ordinary course of the Borrower’s business and without further
obligation on the part of the Borrower to service, repair, or maintain any such
goods sold other than pursuant to any applicable warranty.
     (iii) Amounts otherwise acceptable to the Bank.
     (c) “Acceptable Inventory” means:
     (i) Amounts identified on the line titled “Inventories, net” on the SEC
financial Filings of the Borrower.
     (i) The inventory is owned by the Borrower free of any title defects or any
liens or interests of others except the security interest in favor or the bank
and is held for sale or use in the ordinary course of the borrower’s business.
This does not prohibit any statutory liens which may exist in favor of the
growers of agricultural products which are purchased by the Borrower.
     (i) Amounts otherwise acceptable to the Bank.
     (d) The quarterly and annual SEC financial statements of the Borrower will
have been certified by the Chief Executive Officer and Chief Financial Officer
(1) to fairly present in all material respects the financial condition, results
of operations, and cash flows of the Borrower and (2) to be prepared in a manner
consistent with Exchange Act Rules 13a-15(e) and 15d-15(e) regarding the
establishment and maintenance of disclosure controls and procedures, Exchange
Act Rules 13a-15(f) and 15d-15(f) regarding internal control over financial
reporting, and 18 U.S.C Section 1350 as adopted pursuant to Section 906 of the
Sarbanes Oxley Act of 2002.
     (e) The quarterly and annual financial statements will have undergone
either quarterly review or an annual audit by the Borrower’s external auditors.
     (f) The Borrower will apply in a materially consistent manner the
accounting principals, policies, and processes as used in the Borrower’s
quarterly SEC reporting to the interim monthly reporting required as part of the
Agreement.
     9.4C Capital Expenditures. Not to spend or incur obligations (including the
total amount of any capital leases) to acquire fixed assets for more than the
amounts specified below for each fiscal quarter specified below on a
consolidated basis:

- 4 -



--------------------------------------------------------------------------------



 



          Period   Amounts
Fiscal quarter ending December 31, 2008 (“4Q08”):
  $ 2,250,000  
 
       
Fiscal quarter ending March 31, 2009 (“1Q09”):
  $1,350,000 plus any amounts
permitted for 4Q08 but not used
 
       
Fiscal quarter ending June 30, 2009:
  $550,000 plus any amounts
permitted for 1Q09 but not used
 
       
All fiscal quarters thereafter:
  No limitation

     11. Dividends and Stock Repurchases. Section 9.5 of the Agreement is
amended to read as follows:
     9.5 Dividends and Stock Repurchases. Except with the prior written consent
of the Bank, not to declare or pay any dividends on any of its shares, and not
to purchase, redeem or otherwise acquire for value any of its shares, or create
any sinking fund in relation thereto
     12. Other Debts. Subsection (d) of Section 9.8 of the Agreement is amended
to read as follows:
     (d) Debt secured by purchase money security interests in assets acquired
after the date of this Agreement and before March 31, 2009 (“purchase-money
debt”), if such purchase-money debt does not exceed $1,000,000.
     13. Investments. Subsection (d) of Section 9.11 of the Agreement is
deleted.
     14. Additional Real Estate.
     (a) No later than January 31, 2009, Borrower shall grant to Bank to secure
all obligations of Borrower to Bank of every kind, whether direct or contingent,
and whether arising out of loans, equipment leases, deposit services, derivative
transactions, and all other services and products provided to Borrower by Bank
or its affiliates; and all fees, costs, expenses, and indemnifications due to
Bank under the Agreement, a Deed of Trust on Borrower’s real property located at
14300 NE 145th Street, Woodinville, Washington 98072 (the “Woodinville
Property”).
     (b) No later than February 28, 2009, Borrower shall grant to Bank to secure
all obligations of Borrower to Bank of every kind, whether direct or contingent,
and whether arising out of loans, equipment leases, deposit services, derivative
transactions, and all other services and products provided to Borrower by Bank
or its affiliates; and all fees, costs, expenses, and indemnifications due to
Bank under the Agreement, a leasehold deed of trust on Borrower’s real property
located at 35 Corporate Drive, Pease International Tradesport, Portsmouth, New
Hampshire 03801 (the “New Hampshire Property”)
     (c) In connection with each such deed of trust, Borrower shall provide to
Bank, at Borrower’s expense:
     (i) An ALTA lender’s title insurance policy (on a form acceptable to Bank
and from a title company acceptable to Bank), for at least an amount equal to
the appraised fair market value of the Woodinville Property and the New
Hampshire Property, respectively, insuring the Bank’s interest in the
Woodinville Property and the New Hampshire Property, respectively, with only
such exceptions as may be approved by Bank and together with such endorsements
as the Bank may require.
     (ii) A Phase I environmental site assessment prepared by a qualified third
party consultant approved by Bank concerning any potential toxic or hazardous
condition with respect to the Woodinville Property and the New Hampshire
Property, respectively, together with a certification signed by Borrower
regarding the environmental information provided to Bank.

- 5 -



--------------------------------------------------------------------------------



 



     (iii) An Environmental Indemnity Agreement with respect to the Woodinville
Property and the New Hampshire Property, respectively, in form satisfactory to
Bank.
     (iv) With respect to the New Hampshire Property, a copy of Borrower’s lease
of the property and exercise commercially reasonable efforts to obtain a signed
consent/estoppel of the lessor, in form satisfactory to Bank provided, that if
Borrower has met all other conditions but is unable to obtain lessor’s consent
by February 28, 2009, despite having exercised commercially reasonable efforts
to obtain it, this deadline will be extended by Bank for a period which Bank
deems reasonable under the circumstances.
     15. Modification Fee. Borrower shall pay to Bank a modification fee of
$30,000 upon execution of this First Modification.
     16. Representations and Warranties. When Borrower signs this First
Modification, Borrower represents and warrants to Bank that: (a) there is no
event that is, or with notice or lapse of time or both would be, an event of
default under the Agreement except those events, if any, that have been
disclosed in writing to Bank or waived in writing by Bank, (b) the
representations and warranties in the Agreement are true as of the date of this
First Modification as if made on the date of this First Modification, (c) this
First Modification does not conflict with any law, agreement, or obligation by
which Borrower is bound, and (d) this First Modification is within Borrower’s
powers, has been duly authorized, and does not conflict with any of Borrower’s
organizational papers.
     17. Conditions. This First Modification will be effective when Bank
receives the following items, in form and content acceptable to Bank:
     (a) If required by Bank, evidence that the execution, delivery, and
performance by Borrower of this First Modification and any instrument or
agreement required under this First Modification have been duly authorized.
     (b) Payment by Borrower of the modification fee referenced in Section 15.
     (c) An amended and restated Security Agreement, amending the original
Security Agreement to secure all obligations of Borrower to Bank of every kind,
whether direct or contingent, and whether arising out of loans, equipment
leases, deposit services, derivative transactions, and all other services and
products provided to Borrower by Bank or its affiliates; and all fees, costs,
expenses, and indemnifications due to Bank under the Agreement.
     (d) Payment by Borrower of all costs, expenses, and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with this First Modification.
     18. Other Terms. Except as specifically amended by this First Modification
or any prior amendment, all other terms, conditions, and definitions of the
Agreement, and all other documents, instruments, or agreements entered into with
regard to the Facilities, shall remain in full force and effect.
     19. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
     20. STATUTORY NOTICE. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
US TO BE ENFORCEABLE.

- 6 -



--------------------------------------------------------------------------------



 



DATED as of November 14, 2008.

                  Bank:   Borrower:    
 
                BANK OF AMERICA, N.A.   CRAFT BREWERS ALLIANCE, INC.    
 
               
By
  /s/ Michael Snook
 
  By   /s/ Terry E. Michaelson
 
   
 
   Michael Snook, Senior Vice President       Terry E. Michaelson, Chief
Executive Officer    

- 7 -